Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims and Drawings
	The amendment of 12/31/2021 cancels claims 5 and 15, containing subject matter not shown in the drawings.  Therefore, the drawings objection of 08/31/2021 is withdrawn.  Claims 2-4, 6-14, and 16-21 are pending and examined.	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2, 3, 4, 6, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20060115976 A1) in view of Martin (US 20070049008 A1) and further in view of Moreau (US 20100171219 A1.)
	Regarding claim 2, Chan discloses an apparatus (ultra large scale integrated circuit, para 0001, see Fig. 1A-1E), comprising: a substrate (semiconductor wafer 10, para 0002); a dielectric layer (dielectric 12) over the substrate; at least one trench (trenches 14, para 0002) in the dielectric layer, the trench having dielectric sidewalls (sidewalls of trenches 14); a conductive material (copper interconnects 20) in the at least one trench, and the conductive material (copper interconnects 20) comprising an uppermost surface (scoop-shaped top surface of 20) having an exposed portion (surface is exposed to cap 30) ; and a capping region (cobalt caps 30) on the conductive material and on portions of the dielectric sidewalls (cap 20 touches the conductor 30 and the sidewalls of trenches 14) above the conductive material, wherein the capping region comprises a first rounded corner portion (bottom corners of caps 30 are rounded, fig 1E) facing the exposed portion of the uppermost surface of the conductive material to provide a first gap (lateral gap between bottommost curve of cap 30 and sidewall of trench 14, gap filled with conductor 20.  
Examiner’s note: “gap” is interpreted as a break between two objects or a break in continuity; a “gap” need not be empty.  Applicant has not claimed an air gap or unfilled space; nor has applicant claimed that the conductive material has a flat uppermost surface; see annotated fig 1E.)  
laterally between the dielectric layer and the capping region, and wherein a contact region (place where cap 30 contacts the sidewalls of the trench 14) between the dielectric layer and the capping region is less than a vertical thickness of the capping region (a center thickness of the cap 30, fig. 1E) to provide a vertical height of direct contact between the dielectric layer and the capping region that is less than the vertical thickness of the capping region (contact region less than center thickness).



    PNG
    media_image1.png
    394
    604
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    519
    694
    media_image2.png
    Greyscale

Chan does not explicitly disclose that the capping region (30, fig. 1E) comprises a second rounded corner portion at an upper surface of the capping region to provide a second gap laterally between the dielectric layer and the capping region, the second gap over the first gap.  (Although Chan 
However, cobalt layers made using selective methods such as electroless normally form rounded upper surfaces.  For example, Martin discloses that selective electroless plating produces a cobalt film having a mushroom-shaped profile (Martin para 0005, 0015) with rounded corner portions (upper corners of capping layer 26, annotated fig 4.)  One of ordinary skill in the art could have used the selective electroless plating of Martin to make the capping layer of Chan, rather than the blanket plating method of Chan, in order to increase electro-migration resistance and reliability, as taught by Martin at e.g. para 0004. This would yield predicable result of the claimed capping region comprising a second rounded corner portion at an upper surface of the capping region to provide a second gap laterally between the dielectric layer and the capping region, the second gap over the first gap.
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Further regarding claim 2, Chan does not disclose that the conductive material comprises copper and cobalt.  
However, interconnects are commonly formed from a copper and cobalt alloy.  For example, Moreau discloses interconnects with conductive elements comprising copper and cobalt.  (“…conductive interconnect is formed of copper or a copper alloy such as copper cobalt (CuCo), […] other materials that can be used to form interconnects include, but are not limited to, aluminum, titanium, indium, cobalt, tantalum, ruthenium, and any other suitable conductive element, including alloys thereof.” Para 0074).  
In the combination, Chan’s interconnect would continue to transfer electrical signal within an integrated circuit, as disclosed by Chan at e.g. abstract.  Meanwhile, the CuCo of Moreau would continue to provide a suitable conductive material within the interconnect, as disclosed by Moreau at e.g. para 0074.   Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention, because the claimed material is considered to be one of many "preferred" or "optimum" materials out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).  
Regarding claim 3, the combination of Chan, Martin, and Moreau of claim 2 further discloses that a top of the capping region (30, Chan) near the dielectric layer is no higher than (is even with) a top boundary of the dielectric layer (14, Chan) that is near the capping region.
Regarding claim 4, the combination of Chan, Martin, and Moreau of claim 2 further discloses that the conductive material is no higher than (conductive material 20 Chan is below) a top boundary of the dielectric layer (14, Chan) at a location near to the conductive material.
Regarding claim 6, the combination of Chan, Martin, and Moreau of claim 2 further discloses that the capping region (30, Chan) comprises cobalt.
Regarding claim 9, the combination of Chan, Martin, and Moreau of claim 2 further discloses that the substrate (semiconductor wafer 10, para 0002) comprises a semiconductor material.
.

	Claims 7, 8, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20060115976 A1) in view of Martin (US 20070049008 A1) and Moreau (US 20100171219 A1) and further in view of Modak (US 20030003710 A1).
Regarding claim 7, the combination of Claim 2 does not disclose that the dielectric layer comprises a low-k material.
However, interconnects are often formed in low-k dielectrics.  For example, Modak discloses that the dielectric layer 101 may “comprise any material that may insulate one conductive layer from another. Preferred are insulating materials with a dielectric constant that is lower than the dielectric constant of silicon dioxide, e.g., porous oxide; carbon or fluorine doped oxide; organic containing silicon oxides; or various polymers.” Para 0009.  The dielectric material of Chan may be selected to be, for example, carbon doped oxide, as taught by Modak.  This combination would result in the claimed limitation.
In the combination, the material of Modak would continue to insulate the device of Chan, while the interconnect of Chan would continue to transmit signal.  Chan is silent as to the material of the dielectric, and therefore the skilled artisan would look to Modak to determine what materials are appropriate.  In addition, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention, because the claimed material is considered to be one of many "preferred" or "optimum" materials out of a plurality of well-known materials that a person of ordinary skill in the art 
Regarding claim 8, the combination of claim 7 further discloses that the dielectric layer comprises silicon, oxygen, and carbon (carbon-doped oxide, para 0009 Modak).
Regarding claim 11, the combination of claim 7 further discloses that the dielectric layer comprises carbon doped silicon oxide (carbon-doped oxide, para 0009 Modak).

Claim 12, 13, 14, 16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20060115976 A1) in view of Martin (US 20070049008 A1) and further in view of Moreau (US 20100171219 A1) and further in view of Park (US 20060128144 A1).
Regarding claim 12, Chan discloses: a substrate (semiconductor wafer 10, para 0002); a dielectric layer (dielectric 12) over the substrate; at least one trench (trenches 14, para 0002) in the dielectric layer, the trench having dielectric sidewalls (sidewalls of trenches 14); a conductive material (copper interconnects 20) in the at least one trench, and the conductive material (copper interconnects 20) comprising an uppermost surface (scoop-shaped top surface of 20) having an exposed portion (surface is exposed to cap 30) ; and a capping region (cobalt caps 30) on the conductive material and on portions of the dielectric sidewalls (cap 20 touches the conductor 30 and the sidewalls of trenches 14) above the conductive material, wherein the capping region comprises a first rounded corner portion (bottom corners of caps 30 are rounded, fig 1E) facing the exposed portion of the uppermost surface of the conductive material to provide a first gap (lateral gap between bottommost curve of cap 30 and sidewall of trench 14, gap filled with conductor 20.  Examiner’s note: “gap” is understood as a break between two objects or a break in continuity; a “gap” need not be empty.  Applicant has not claimed an airgap or unfilled space; nor has applicant claimed that the conductive material has a flat uppermost 
	Chan does not explicitly disclose that the capping region (30, fig. 1E) comprises a second rounded corner portion at an upper surface of the capping region to provide a second gap laterally between the dielectric layer and the capping region, the second gap over the first gap.  (Although Chan discloses that the capping layer may be applied with selective methods, such as electroless plating, para 0006 and 0011).
Additionally, cobalt layers applied using selective methods normally form rounded upper surfaces.  For example, Martin discloses that electroless plating produces a cobalt film having a mushroom-shaped profile (Martin para 0005) with rounded corner portions (upper corners of capping layer 26, annotated fig 4.)  One of ordinary skill in the art could have used the selective deposition of Martin to apply the capping layer of Chan, rather than by the plating method of Chan, in order to arrive at the predictable benefit of increasing electro-migration resistance and increasing reliability, as taught by Martin at e.g. para 0004.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

In the combination, the interconnect of Chan would continue to transfer electrical signal within an integrated circuit, as disclosed by Chan at e.g. abstract.  Meanwhile, the CuCo of Moreau would continue to provide a suitable conductive material within the interconnect, as disclosed by Moreau at e.g. para 0074.   Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention, because the claimed material is considered to be one of many "preferred" or "optimum" materials out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).  
Further regarding claim 12, Chan does not disclose that the interconnect is part of a processor, nor that the processor is coupled to a memory.  However, interconnects are normal parts of processors.  For example, Park discloses the use of cobalt-capped interconnects to form a microprocessor (Park, para 0028, figs 10 and 11) coupled to a memory device (Park para 0028, figs 10 and 11.)  The interconnect of 
In the combination, the interconnect of Chan, Martin, and Moreau would continue to transfer electronic signal, while the processor of Park could continue to form part of a marketable package such as a cell phone or hand-held device, as disclosed by Park para 0028.  A person having ordinary skill in the art at the time of the invention would have recognized the desirability and advantages of producing a consumer-ready product.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 13, the combination of claim 12 further discloses that a top of the capping region (30, Chan) near the dielectric layer is no higher than (is even with) a top boundary of the dielectric layer (14, Chan) that is near the capping region.
Regarding claim 14, the combination of claim 12 further discloses that the conductive material is no higher than (conductive material 20 Chan is below) a top boundary of the dielectric layer (14, Chan) at a location near to the conductive material.
Regarding claim 16, the combination of claim 12 further discloses that the capping region (30, Chan) comprises cobalt.
Regarding claim 19, the combination of claim 12 further discloses that the substrate (semiconductor wafer 10, para 0002) comprises a semiconductor material.
.

Claims 17, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan (US 20060115976 A1) in view of Martin (US 20070049008 A1), Moreau (US 20100171219 A1), Park (US 20060128144 A1) and further in view of Modak (US 20030003710 A1).
Regarding claim 17, the combination of Claim 12 does not disclose that the dielectric layer comprises a low-k material (a material having a lower dielectric constant than silicon dioxide.)  However, interconnects are often formed in low-k dielectrics.  For example, Modak discloses that the dielectric layer 101 may “comprise any material that may insulate one conductive layer from another. Preferred are insulating materials with a dielectric constant that is lower than the dielectric constant of silicon dioxide, e.g., porous oxide; carbon or fluorine doped oxide; organic containing silicon oxides; or various polymers.” Para 0009.  The dielectric material of Chan may be selected to be, for example, carbon doped oxide, as taught by Modak.  This combination would result in the claimed limitation.
In the combination, the material of Modak would continue to insulate the device of Chan, while the interconnect of Chan would continue to transmit signal.  Chan is silent as to the material of the dielectric, and therefore the skilled artisan would look to Modak to determine what materials are appropriate.  In addition, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention, because the claimed material is considered to be one of many "preferred" or "optimum" materials out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited 
Regarding claim 18, the combination of claim 17 further discloses that the dielectric layer comprises silicon, oxygen, and carbon (carbon-doped oxide, para 0009 Modak).
Regarding claim 21, the combination of claim 17 further discloses that the dielectric layer comprises carbon doped silicon oxide (carbon-doped oxide, para 0009 Modak).

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
	Applicant argues that Chan does not show a first gap between the dielectric layer and the capping region, and that the rounded portion is not made for the purpose of forming a gap. (“As show in Fig. lE, there is no gap formed between the dielectric layer and the capping region.” Page 2, remarks of 12/30/2021)
	Examiner’s response: The term “gap” is not defined by applicant’s specification.  “Gap” is therefore understood as “a break between two objects or a break in continuity.”  Gaps between two materials may be filled by a third material.  The claim does not recite an airgap or void.  Chan shows a first gap between the capping layer and the dielectric as labeled in annotated fig 1e.  

    PNG
    media_image3.png
    390
    604
    media_image3.png
    Greyscale

	Applicant argues that Martin does not show a second gap laterally between the dielectric layer and the capping material, and further, Martin planarizes the top surface of the device, removing the curvature (page 3, remarks of 12/30/2021).
Examiner’s response: The capping layer of Martin does not replace the capping layer of Chan.  Rather, the rounded capping layer corners result from the teaching of selective deposition method of Martin, such as electroless plating.   In the rejection of claim 2, the rounded corners of the capping layer are formed using a selective deposition method such as electroless plating, instead of blanket deposition, as suggested by Chan in para 0006 and taught in detail by Martin.  The subsequent planarization step of Martin is not incorporated to form the device of Chan, nor does Chan suggest that planarization is necessary when selective deposition is used (para 0006, Chan).  
Regarding the assertion that the second gap is not shown, the claims do not recite any specific size of gap.  Martin shows rounded corners of a Co layer and a small resultant gap, as labeled below.  

    PNG
    media_image4.png
    505
    701
    media_image4.png
    Greyscale


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukunaga (US 20050282378 A1) additionally shows rounded corners and second lateral gaps resulting from selective cobalt deposition, e.g. fig 4B.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached on Mon - Fri: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        
/THS/
Examiner, AU 2817